DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of application 16/107,821 filed 8/21/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 7/13/20. Claims 1, 3, 6-9, 16, and 19 were amended. Claim 5 was cancelled. Claim 21 was newly added. Claims 1-4 and 6-21 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 1/11/21, wherein claims 1, 3, 16 and 19 were amended and claim 22 was newly added. Claims 1-4 and 6-22 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 6/16/21. Claims 1-3, 9-10, 13-14, and 16-21 were amended. Claims 23 and 24 were newly added. Claims 1-4 and 6-24 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-4 and 6-24 are allowed over the prior art of record. The closest prior art of record is Mestler et al. (US 20160280386 A1) in view of Argus (US 20190263519 A1) in further Knapp et al. (US 20160236790 A1), hereinafter referred to as Mestler, Argus and Knapp, respectively.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16 and 19, Mestler discloses A method of controlling an operation of a series hybrid powertrain via a system controller (See at least Fig. 1A in Mestler: Mestler discloses that flight controller 104 may control various components of an aircraft powertrain, including generator 102 and electronic speed control units 106 [See at least Mestler, 0023]), the series hybrid powertrain comprising a plurality of system elements to provide propulsive power to a hybrid electric aircraft, the plurality of system elements including at least one electric motor to drive an associated propeller and/or ducted fan, wherein the at least one electric motor is electrically couple to a power panel power by a plurality of energy sources electrically coupled to the power panel, the plurality of energy sources comprising at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 1A in Mestler: Mestler discloses that the powertrain comprises generator 102, battery 110, and motors 108 all coupled to Flight controller 104 [See at least Mestler, 0022]. Mestler further teaches that motors 108 are each attached to a propeller that provides thrust to enable an aircraft vehicle to fly [See at least Mestler, 0021]), the method comprising: 
receiving, as a command from the hybrid electric aircraft, a signal indicative of a particular input (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]); and
receiving, as sampled values from the plurality of system elements, one or more signals indicative of one or more additional inputs (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]. It will be appreciated that this refers to a plurality of inputs).
Argus teaches a method for managing an aircraft power system further comprising determining one or more measurements of resulting power for the plurality of energy sources based, at least in part, on the one or more additional inputs (See at least Figs. 11 and 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. The inputs 1010 from controller 950 depicted in Fig. 11 may be regarded as the one or more additional inputs to the ESCs to determine a resulting power at regulator 1240 and send a corresponding signal to throttle control 900, which may be regarded as a measurement of resulting power; Argus further teaches that control signal 1020 provided from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 to drive the motors 940 and 942 according to the control signal 1010 [See at least Argus, 0142]. Control signal 1020 may also be regarded as a measurement of resulting power), the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that the energy sources in the vehicle comprise an internal combustion engine (ICE) and batteries 1 and 2 [See at least Argus, 0145]).
 utilizing the one or more measurements of resulting power as feedback to concurrently deliver electrical power from the at least one generated electrical energy source and the at least one stored electrical energy source to provide the propulsive power and so as to maintain a proportion of electrical power concurrently delivered from between the at least one generated electrical energy source and the at least one stored electrical energy source determined based, at least in part, on the one or more measurements.
Knapp come close to teaching some of the aspects of these remaining limitations, in that Knapp teaches a series hybrid powertrain for an aircraft (See at least [Knapp, 0052] and Fig. 8 in Knapp) and a “power ratio” which is equal to the ratio of power drawn from stored energy to the total power requested (See at least [Knapp, 0337]). Furthermore, Knapp teaches that the power ratio is optimized by a hybrid power manager (See at least [Knapp, 0340-0341]). Finally, Knapp teaches that optimization may be performed by a relatively simple method, such as determining the power ratio from a look-up table of optimal values, where alignment with a corresponding energy plan is driven by an outer control loop, e.g., proportional plus integral (See at least [Knapp, 0342]).
However, Knapp does not explicitly state which value is fed back into the control loop to optimize the power ratio, whereas applicant explicitly recites that resulting power is the value utilized for feedback to maintain a ratio of generated and stored energy. Therefore, Knapp lacks the specific control loop structure claimed by applicant. No further references in the relatively specific art of series hybrid powertrain aircraft, which place particular constraints on control loop structures due to their topology, teach this aspect of applicant’s claimed invention.


Regarding claims 2-4, 6-15, and 21-23, these claims are also allowable over the prior art of record by virtue of their dependence from claim 1.

Regarding claims 17-18 and 24, these claims are also allowable over the prior art of record by virtue of their dependence from claim 16.

Regarding claim 20, this claim is also allowable over the prior art of record by virtue of its dependence from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668